Citation Nr: 1529223	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-12 253	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service in the Merchant Marines during World War II.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The appellant testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2012.  A transcript is of record.

In a May 2014 decision, the Board denied entitlement to service connection for the cause of the Veteran's death.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In an April 2015 Order, the Court granted the motion, vacated the Board's May 2014 decision, and remanded this case to the Board for readjudication.  A June 2015 Board decision denied the claim.


ORDER TO VACATE

The Board of Veterans' Appeals may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).

In this case, the April 2015 Court Order vacated the Board's May 2014 decision.  The appellant's current representative was appointed on May 4, 2015, and the Board issued a decision on June 24, 2015 without giving the representative a 90 day period to submit a brief on behalf of the appellant.  Accordingly, the June 24, 2015 Board decision addressing the issue of service connection for the cause of the Veteran's death is vacated.




	                        ____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


